Citation Nr: 0700110	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE



    Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from December 
1979 to June 1980, and active duty from August 1981 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, IA.


FINDING OF FACT

Right knee arthralgia is not attributable to service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and pertinent post-
service medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for Right Knee Arthralgia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  .

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including active duty (AD) and any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  The term "active 
duty" is defined in 38 U.S.C.A. § 101(21) to include full 
time duty in the Armed Forces, other than active duty for 
training.  Further, ADT includes full-time duty performed by 
Reserve or National Guard members for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training (IADT).  Service connection 
is available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2005).  The Court has 
re-affirmed that service connection is available for 
injuries, and not diseases, sustained on inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during AD or 
ADT, or injuries incurred in IADT.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

"Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Such a "pain alone" claim must 
fail when there is no sufficient factual showing that the 
pain derives from an in-service disease or injury.  Id.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

The veteran contends that he had a right knee injury during 
basic training in January-February 1980 as a result of a slip 
and fall while on mopping duty.  He states that he received 
treatment including physical therapy, and that he was on 
crutches for four weeks.  He contends that he has right knee 
arthralgia which is etiologically related to the inservice 
injury.  While the veteran is competent to report that he has 
joint pain, the veteran, as a lay person, has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

A review of the available service medical records does not 
reveal any incidence of knee pain or injury.  Available 
records from the veteran's period of ADT and his AD show no 
evidence of a right knee injury, complaints, or treatment.  
In the Report of Medical History, dated May 1981, the veteran 
checked "No" when asked, "Have you ever had or have you 
now [a] 'Trick' or locked knee."  His separation examination 
dated in August 1981, does not show a knee injury or disease.  
The separation examination showed that the lower extremities 
and musculoskeletal system were normal.  

Post-service VA medical records, specifically those issued in 
March 2004 and August 2005, reflect the veteran's complaints 
of knee pain.  The March 2004 outpatient report classifies 
the pain as "arthralgia."  The August 2005 report notes 
that the veteran complained of knee pain.  No diagnosis was 
rendered.  The last outpatient report in the veteran's file 
is dated April 2006 and includes no report of knee pain.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran only has complaints of right knee 
pain.  The record does not reflect disease or injury of the 
right knee which is attributable to service.  In the absence 
of such a current diagnosis and a link to service, his claim 
of service connection for right knee disability must fail.

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability.... In the absence of proof of a present disability 
there can be no valid claim ["for service connection]."  
See Brammer.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection is 
denied.  


ORDER

Service connection for a right knee disability is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


